In The

                               Court of Appeals
                   Ninth District of Texas at Beaumont
                             _________________
                              NO. 09-11-00681-CR
                             _________________

                    JUSTIN TYRONE YOUNG, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

________________________________________________________________________

              On Appeal from the Criminal District Court
                       Jefferson County, Texas
                       Trial Cause No. 10-10407
__________________________________________________________________

                         MEMORANDUM OPINION

      Appellant Justin Tyrone Young appeals from the trial court’s revocation of

his community supervision. We affirm the trial court’s judgment.

      Young entered a plea of guilty to the offense of criminal mischief. The trial

court found Young guilty, sentenced him to two years of confinement, but

suspended imposition of sentence and placed Young on community supervision for

two years, and ordered him to pay $2,535 in restitution. The State subsequently


                                        1
filed a motion to revoke Young’s community supervision. Young pled “true” to

three violations of the conditions of his community supervision. The trial court

found that Young violated the conditions of his community supervision, revoked

Young’s community supervision, and assessed punishment at two years of

confinement in a state jail facility.

      Young’s appellate counsel filed an Anders brief. See Anders v. California,

386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d
807 (Tex. Crim. App. 1978). Counsel’s brief presents his professional evaluation

of the record and concludes there are no arguable grounds to be advanced in this

appeal. Counsel provided Young with a copy of this brief. On March 22, 2012,

this Court granted an extension of time for appellant to file a pro se brief. At

Young’s request, we granted another extension of time for appellant to file a pro se

brief. Young filed a one-page pro se brief arguing he received ineffective

assistance of counsel.

      The appellate court need not address the merits of issues raised in Anders

briefs or pro se responses. Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.

App. 2005). In these circumstances, we “may determine that the appeal is wholly

frivolous and issue an opinion explaining that [the appellate court] has reviewed

the record and finds no reversible error. Or, [we] may determine that arguable

                                         2
grounds for appeal exist and remand the cause to the trial court so that new counsel

may be appointed to brief the issues.” Id. (citation omitted).

       We have independently reviewed the clerk’s record and the reporter’s

record, and we agree with Young’s appellate counsel that no arguable issues

support an appeal. Therefore, we find it unnecessary to order appointment of new

counsel to re-brief Young’s appeal. See id.; compare Stafford v. State, 813 S.W.2d
503, 511 (Tex. Crim. App. 1991). However, in our review of the record, we note

that the judgment includes administrative fees of $1,320, which includes $500 in

attorney fees. Appellant was determined to be indigent and appointed counsel.

There is no evidence in the record of appellant’s ability to pay appointed fees.

Article 26.04(p) of the Code of Criminal Procedure provides that “[a] defendant

who is determined by the court to be indigent is presumed to remain indigent for

the remainder of the proceedings in the case unless a material change in the

defendant’s financial circumstances occurs.” Tex. Code Crim. Proc. Ann. art.

26.04(p) (West Supp. 2012). The Code further gives the trial court the authority to

order a defendant to pay, in whole or in part, the costs of appointed counsel, if the

court determines that the defendant has financial resources that enable him to

offset the costs of his legal services. Id. art. 26.05(g).




                                            3
      Here, the trial court determined Young was indigent when it initially

appointed him counsel at his motion to revoke hearing, and again when it

appointed him counsel to represent him in this appeal. We find no evidence in the

record to support a finding that Young’s financial circumstances had materially

changed between the date the trial court initially appointed trial counsel and the

date it rendered judgment. Id. art. 26.04(p); see also Roberts v. State, 327 S.W.3d
880, 883-84 (Tex. App.—Beaumont 2010, no pet.). Further, there is no

determination or finding in the record that Young had financial resources that

would enable him to pay the appointed attorney fees. Without evidence to

demonstrate this ability, the trial court erred in ordering reimbursement of

appointed attorney fees. See Mayer v. State, 274 S.W.3d 898, 901-02 (Tex. App.—

Amarillo 2008), aff’d, 309 S.W.3d 552, 553-58 (Tex. Crim. App. 2010). Both

parties concede this issue.

      We subtract the $500 in appointed attorney fees from the administrative

fees. We modify the trial court’s judgment to reflect an administrative fee of $820.

The judgment is affirmed as modified.1




      1
         Appellant may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                         4
      AFFIRMED AS MODIFIED.


                                           ___________________________
                                               CHARLES KREGER
                                                    Justice

Submitted on November 13, 2012
Opinion Delivered February 13, 2013
Do not publish

Before Gaultney, Kreger, and Horton, JJ.




                                       5